PER. CURIAM.
A complete transcript of the trial in this juvenile proceeding is unavailable because of a malfunction in the recording equipment utilized by the trial court. This court previously relinquished jurisdiction to allow the parties to attempt to reconstruct the record, and the trial court has entered an order finding that the parties and the court have no recollection of the trial sufficient to successfully do so. Appellant therefore moves to vacate his conviction, and the state has not timely indicated any opposition to this requested relief.
The granting of a new trial is the proper remedy when an adequate record cannot be prepared, and this principle has been deemed applicable to juvenile cases. See J.W. v. State, 20 Fla.L.Weekly D1716, — So.2d - [1995 WL 437264] (Fla. 1st DCA July 26, 1995). Accordingly, we REVERSE and REMAND for a new trial.
JOANOS, MICKLE and VAN NORTWICK, JJ., concur.